Citation Nr: 1750615	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  08-29 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1941 to October 1943.  He died in April 2006.  The Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for the cause of the Veteran's death.  Jurisdiction over the claim has since been transferred to the RO in Montgomery, Alabama.

In November 2010, the Appellant was afforded a hearing before the undersigned Veterans Law Judge sitting at the Montgomery RO.  A transcript of that hearing has been associated with the record.  

In July 2012, the Board denied service connection for the cause of the Veteran's death.  The Appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the July 2012 Board decision and remanded the Appellant's appeal to the Board for further action.  In September 2014 and May 2016, the Board remanded the Appellant's appeal for further development.  The Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2017). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran's certificate of death indicates that he died in April 2006; his immediate cause of death was pneumonia due to, or as a consequence of, coronary artery disease; in addition, diabetes mellitus was listed as a significant condition contributing to death but not resulting in the underlying cause of such.

2.  During the Veteran's lifetime, service connection was in effect for epilepsy and bilateral hearing loss; in April 2012, VA granted service connection for posttraumatic stress disorder (PTSD), effective July 2004.

3.  The weight of the competent and probative medical evidence of record is in favor a finding that the Veteran's service-connected PTSD, as likely as not, contributed substantially to his death. 


CONCLUSION OF LAW

Resolving all doubt in favor of the Appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks service connection for the cause of the Veteran's death.  She asserts that her husband's fatal coronary artery disease was aggravated by his service-connected PTSD, and therefore believes that the PTSD was a contributory cause of his death.

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of his or her death.  38 U.S.C.A. § 1310, 38 C.F.R. § 3.312 (a). 

A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312 (a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c).

In this case, the Veteran's death certificate indicates that he died in April 2006; his immediate cause of death was pneumonia due to, or as a consequence of, coronary artery disease.  The certificate noted, in addition, that diabetes mellitus was a significant condition contributing to death, but not resulting in the underlying cause of such.

During the Veteran's lifetime, service connection was in effect for epilepsy and bilateral hearing loss.  In May 2005, he filed a claim for service connection for PTSD.  Service connection for PTSD was granted in April 2012, effective July 27, 2004.  In its original denial of the Appellant's claim in July 2012, the Board did not address the effect, if any, of the Veteran's PTSD on the pneumonia and coronary artery disease that caused his death.  In an April 2014 Memorandum Decision, the Court vacated the Board's decision and remanded for further development, to include obtaining a medical opinion concerning such effect.  As a result, there are two medical opinions of record which address the Appellant's contention that her husband's service-connected disabilities caused his death. 

Initially, in its May 2016 remand, the Board found a December 2015 VA examination report to be inadequate.  At that time, an additional report was requested.  

In the resulting September 2016 medical opinion, a VA physician opined that it was less likely than not that the Veteran's death was caused by or a result of his service-connected disabilities, or that such disabilities contributed substantially or materially to his death.  As rationale, she determined that the Veteran's final medical records and death certificate did not list PTSD, bilateral hearing loss or epilepsy.  The VA physician noted that such disabilities were not recognized causes of pneumonia or congestive heart failure.  She specifically explained that there was no documentation of epileptic seizures occurring during the Veteran's final hospitalization. 

Subsequently, in September 2017, the Appellant submitted a private medical opinion by Dr. T.D., a cardiologist who reviewed the Veteran's file and determined that it was at least as likely as not that the Veteran's service-connected PTSD substantially contributed to his death from congestive heart failure due to ischemic cardiomyopathy.  In support of his conclusion, Dr. T.D. indicated that in his professional experience and in medical literature, it was well-known that PTSD greatly increased a patient's risk for subsequent cardiac events and death.  He described multiple studies, citing to them by name, which indicated that PTSD independently increased the risk for cardiovascular disease and cardiovascular mortality by over 50 percent.  He noted that patients with PTSD were over 1.5 times more likely to have cardiac disease, and that veterans with PTSD have been shown to demonstrate exaggerated heart rate and blood pressure responses to stressful stimuli.  Dr. T.D. indicated that the Veteran's death summary listed congestive heart failure due to ischemic cardiomyopathy as a primary cause of death, which he determined PTSD at least as likely as not contributed to the condition.  He acknowledged that PTSD was not specifically listed as a factor or cause in the documentation describing the Veteran's death, PTSD often played a subtle role in the development of cardiac events.  In the Veteran's case, his early manifestation of PTSD symptoms were more than adequate to considerably increase the risk of developing the heart disease that significantly contributed to his death.  Therefore, based on the Veteran's medical history, the studies reviewed and cited, and his own experience, Dr. T.D. concluded that the Veteran's PTSD at least as likely as not substantially contributed to his death. 
 
In summary, the Board finds that the most probative evidence for and against the grant of service connection for the cause of the Veteran's death is in equipoise; that is, the private medical evidence demonstrating that the Veteran's PTSD substantially contributed to his death by aggravating his cardiac conditions is equally weighted against the VA medical evidence which suggested no link between any service-connected disability and his death.  

The Board acknowledges that, eventually, service-connection was in effect for three separate disabilities at the time of the Veteran's death; however, the two probative pieces of medical evidence each address the effect of a single, separate disability on the Veteran's death.  Regardless, the Board finds that the evidence before it is adequate to resolve reasonable doubt in the Appellant's favor without remanding the claim to obtain an additional medical opinion.  38 C.F.R. § 3.159 (c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Essentially, the evidence in support of the Appellant's claim includes the well-reasoned opinion of Dr. T.D. addressing the effects of PTSD on the Veteran's death; weighing against the claim is the September 2016 opinion of the VA physician, which addressed the link between epilepsy and heart disease and found no aggravation.  

Thus, resolving all reasonable doubt in the Appellant's favor, the Board finds that it is at least as likely as not that the Veteran's service-connected PTSD was a contributory cause of his death, one which contributed substantially and materially to cause death, and/or aided or lent assistance to the production of death.  Therefore, the Board finds that service connection for the cause of the Veteran's death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is granted. 




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


